Abatement Order filed July 3, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00281-CR
                                   ____________

                       MACEDONIO PEREZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 69127

                            ABATEMENT ORDER

      The clerk’s record and reporter’s record have not been filed in this appeal.
The district clerk and court reporter have informed the court that appellant has not
paid or made arrangements to pay the fees to prepare the records. See Tex. R. App.
P. 37.3(c)(2)(A). This court is unaware whether appellant is entitled to proceed
without the payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we
enter the following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 300th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, the court’s findings and conclusions, and a videotape or compact disc,
if any, containing a recording of the video teleconference shall be filed with the
clerk of this court on or before August 4, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

             It is so ORDERED.

                                   PER CURIAM